
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 277
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that Lena
		  Horne should be recognized as one of the most outstanding American entertainers
		  of the 20th century, who broke racial barriers and created opportunities for
		  generations of African-American performers who followed in her
		  footsteps.
	
	
		Whereas Lena Horne was born on June 30, 1917, in Brooklyn,
			 New York;
		Whereas she left school at the age of 14 and took her
			 first job on the stage in order to help her family survive the Depression of
			 the 1930s;
		Whereas Horne began singing at Harlem's famed Cotton Club
			 at age 16 and moved on to Broadway soon after;
		Whereas Horne was 21 when she performed in her first
			 musical film role, The Duke is Tops;
		Whereas Lena Horne insisted on playing dignified
			 characters that showcased her musical talent, refusing to be typecast in
			 subservient roles normally reserved for Black actors;
		Whereas Horne eventually signed with MGM studios, the
			 first African-American to be signed to a long-term film contract;
		Whereas she insisted on the stipulation that she would
			 never be required to play a maid, only to find that she was edited out of films
			 that were distributed in the South;
		Whereas in 1943 Horne performed in two all-Black musicals,
			 Stormy Weather and Cabin in the Sky, which are
			 regarded as the premier performances of her career;
		Whereas Lena Horne received a Special Tony Award in 1981
			 for her one-woman show Lena Horne: The Lady and Her Music for
			 which she still holds the record for the longest-running solo performance in
			 Broadway history;
		Whereas despite her fame and success, Lena Horne was
			 committed to rectifying the social injustices of her time and was involved in
			 political activism through organizations such as the National Council of Negro
			 Women and the NAACP;
		Whereas Lena Horne was a member of the Delta Sigma Theta
			 Sorority, Inc, and worked tirelessly with Eleanor Roosevelt to pass
			 anti-lynching laws;
		Whereas Horne performed during the historic 1963 civil
			 rights March on Washington along with many noted artists, including Harry
			 Belafonte, Mahalia Jackson, Marian Anderson, and Josephine Baker; and
		Whereas Lena Horne represented the elegance and glamour of
			 Hollywood, and at the same time the wisdom, strength, and determination of an
			 entire generation of performers who struggled through racism and prejudice
			 during the height of their careers: Now, therefore, be it
		
	
		That it is the sense of Congress that Lena
			 Horne should be recognized for her achievements as one of the most outstanding
			 American entertainers of the 20th century, for breaking racial barriers and
			 creating opportunities for the generations of African-American performers who
			 followed in her footsteps, for her contributions to the struggles for equality,
			 and for using her celebrity as a catalyst for change.
		
